Per Curiam.
was evidence to sustain the findings of the court.
If it be conceded that as against a riparian owner below, a person not such may turn into a natural stream water which would not naturally flow therein, and again divert the quantity of water which he led to the stream, the fact that he has conducted some water to it will not authorize him to divert all the water of the stream; and it is for him who has thus interfered *462with the natural flow to show that he has not taken from the stream more water than he led to it. Otherwise the plaintiff, riparian proprietor, is entitled to an injunction prohibiting the diversion of any water.
Judgment and order affirmed..
Hearing in Bank denied.